The following order has been entered on the motion filed on the 31st of May 2019 by Defendant to Dismiss Petition for Discretionary Review:
"Motion Dismissed as moot by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the conditional petition filed on the 31st of May 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 14th of August 2019."